                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION
SIEMENS PRODUCT LIFECYCLE
MANAGEMENT SOFTWARE INC.,
                                                 Case No.: 4:18-cv-02344
                      Plaintiff,

v.                                               JURY TRIAL DEMANDED

DOES 1- 107,

                      Defendants.



                          NOTICE OF DISMISSAL WITHOUT PREJUDICE



       PLEASE TAKE NOTICE, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff Siemens Product Lifecycle Management Software Inc., having defended its

intellectual property rights by availing itself of the Court’s expedited discovery procedures,

hereby voluntarily dismisses, WITHOUT PREJUDICE, all claims against Does 1-107

(“Defendants”) in the above-captioned action.      This Notice shall not affect any previous

dismissals in this action, whether they were made with or without prejudice. As required by Rule

41(a)(1)(A)(i), this Notice has been filed before service by Defendant of an answer or a motion

for summary judgment.


       DATED this 9th day of January 2019.

                                                /s/ Robert R. Riddle_________________
                                                 Robert R. Riddle - Lead Attorney
                                                 Texas Bar No. 24035495
                                                 S.D. Tex. No. 1553007

                                                Andrew Bluebond
                                                Texas Bar No. 24092147
                                                S.D. Tex. No. 3019955

                                                Reed Smith, LLP
                                                811 Main Street, Suite 1700
                                                Houston, TX 77002-6110
abluebond@reedsmith.com
rriddle@reedsmith.com
Telephone: +1 713 469 3800
Facsimile: +1 713 469 3899

Counsel for Plaintiff
Siemens Product Lifecycle Management
Software Inc.
                               CERTIFICATE OF SERVICE

I certify that the above document was served via the Court’s CM/ECF system to all counsel of
record on January 9, 2019.

                                               /s/ Robert R. Riddle_________________
                                                Robert R. Riddle
